Title: To George Washington from William Heath, 1 September 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head quarters, Peeks kill, Sept. 1. 1781.
                  
                  Little of consequence has transpired since your departure.  Some parties of the enemy have come out towards the plains, and some few shot have been exchanged between patroling parties.  Yesterday we made a grand forage down to the Plains—the troops are not expected back till this afternoon, therefore have it not in my power to report whether they met with opposition or not.  The militia are coming in from Massachusetts. 
                  I most sincerely congratulate your Excellency and my country, on the safe return of colonel Laurens from France and the successes of his embassy.  They will not only enable our country to prosecute the war with new vigor, but ease your Excellency of many distressing cares which you have long been obliged to feel without the means of relief.  I have the honor to be With the highest respect and esteem Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               